Citation Nr: 0937960	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected traumatic arthritis, left knee, status 
anterior cruciate ligament reconstruction, status post total 
knee arthroplasty.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1988 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2009, the Veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Traumatic arthritis, left knee, status anterior cruciate 
ligament reconstruction, status post total knee arthroplasty 
is manifest by severe symptoms.

3.  The Veteran's service-connected disability is not so 
severe as to preclude the Veteran from securing or following 
a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, 
for traumatic arthritis, left knee, status anterior cruciate 
ligament reconstruction, status post total knee arthroplasty 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).

2.  The Veteran is not unemployable solely by reason of 
service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2007 and April 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

505
5
Knee replacement (prosthesis);

Prosthetic replacement of knee joint:


For 1 year following implantation of prosthesis
10
0

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain 
or limitation of motion rate by analogy to diagnostic 
codes 5256, 5261, or 5262.


Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, plate 2 (2009)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Factual Background and Analysis-Increased Rating

In this case, the Veteran underwent a total left knee 
arthroplasty in January 2007.  Following his arthroplasty, he 
was assigned a temporary 100 percent evaluation as allowed 
for convalescence under Diagnostic Code 5055.  This temporary 
evaluation ended March 1, 2008, and the Veteran's evaluation 
for his left knee dropped to 30 percent.  He has asserted 
that he is entitled to a continuation of the prior 100 
percent evaluation for his left knee disorder after 
March 2008.

The Veteran complained of left knee pain all day every day to 
a VA examiner in January 2008.  He said that on average, his 
pain rated an 8 on a 0 (low) to 10 (high) pain scale.  He 
reported significant locking, instability, and swelling of 
the left knee.  He stated he had significant stiffness and 
difficulty sleeping because of his left knee pain.  He denied 
flare-ups.  He had left his previous job as a blender 
operator at Kraft Foods as the job required heavy lifting 
which he was no longer able to do.  He said that his 
orthopedic surgeon had put him on permanent light duty.  He 
occasionally used a brace as well as a cane.  He said that he 
had difficulty having sex at times because of his knee pain.  
The examiner observed that the Veteran's left knee had 
extension to 10 degrees and flexion to 90 degrees with pain 
throughout the entire range of motion.  Repetition did not 
change the range of motion findings or the level of pain.  
The left knee had very slight bland effusion without warmth 
or redness.  There was tenderness to palpation over the 
medial condoyle, and the knee was noted to be stable to varus 
and valgus stressing.  X-rays showed a total knee 
arthroplasty with appropriate placement of all the hardware 
without any loosening or obvious abnormality.  The diagnosis 
was degenerative joint disease of the left knee, severe.

The Veteran stated in June 2008 that his left knee would not 
bend all the way, and he had problems straightening his left 
leg.  He said he could not put a lot of weight on his left 
side.  He said he took Tramadol and Aleve, but his 
medications made him dizzy.  He reported he could not run, 
jump, or walk for a long period of time.

On VA examination in October 2008, the Veteran said he 
experienced increasing pain, decreasing range of motion, and 
swelling of his left knee.  He reported constant moderate 
pain that rated a 6 on a 0 (low) to 10 (high) pain scale.  He 
said that he last worked at Kraft Foods and had been not 
cleared to return to that job as it required him to lift at 
least 50 pounds.  He said he had severe flares of pain that 
would last all day.  It was noted that he used the assistive 
devices of a cane and a brace with poor response.  Extension 
lacked 20 degrees to neutral with pain, and flexion was from 
20 to 90 with pain.  The examiner said that the range of 
motion findings were not additionally limited following 
repetitive use.  The diagnosis was severe degenerative joint 
disease with total knee replacement.

During his March 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran said that he could hardly put any 
weight on his left side.  He could not bend down on his 
knees.  He could not crawl or ride a bicycle.  He reported 
trouble walking up and down steps.  He wore a brace every day 
and used a cane when his knee was swollen.  He reported 
constant pain.  He said he could hardly sleep due to the 
pain, and he did not have any pain medication.  He said he 
could not run around in his yard or play with his children.

Based on the evidence of record, the Board finds that a 60 
percent evaluation, but no higher, is warranted for the 
Veteran's left knee disorder.  In this matter, the Board 
finds the opinions of the January 2008 and October 2008 VA 
examiners persuasive.  Both examiners characterized the 
Veteran's left knee symptoms as "severe" in their 
diagnoses.  Under Diagnostic Code 5055, a 60 percent 
evaluation is warranted for severe chronic residuals after a 
knee replacement.  Thus, the criteria for a 60 percent 
evaluation for the Veteran's left knee disorder have been 
met.  The Board notes that without an additional knee 
replacement, 60 percent is the highest schedular evaluation 
available under Diagnostic Code 5055.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the Veteran's left knee disorder.  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68 (2009).  In this case, 
according to 38 C.F.R. § 4.71a, the maximum evaluation for 
amputation of a leg is 60 percent.  Thus, the permanent 
schedular combined evaluation of the Veteran's left knee 
disorder cannot exceed 60 percent.  See 38 C.F.R. § 4.68, 
4.71a (2009).

The Board finds that the service-connected knee disorder is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
disorder has not necessitated frequent periods of 
hospitalization.  The Board notes that the Veteran has been 
placed on permanent light duty by his orthopedist.  However, 
as will be discussed more thoroughly in the section below, 
the Veteran has not been shown to be completely unemployable.  
The Veteran stated in his March 2009 hearing that he is 
currently employed, and according to the Veteran's Social 
Security evaluation, the Veteran can work as a cashier.  The 
Veteran clearly experiences severe pain in his left knee.  
However, pain and some degree of interference with employment 
are taken into account within the regular evaluation 
criteria.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Law and Regulations--TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

Factual Background and Analysis--TDIU

VA records show service connection has only been established 
for a left knee disability.  The Veteran's current service-
connected disability rating is 60 percent.  Thus, the Veteran 
meets the rating criteria outlined above for consideration of 
a total rating under 38 C.F.R. § 4.16(a) and the 
determinative issue is whether he is unable to secure and 
follow a substantially gainful occupation because of his 
service-connected disabilities.

As noted above, the Veteran underwent a total left knee 
arthroplasty in January 2007.  Following his arthroplasty, he 
was assigned a temporary 100 percent evaluation as allowed 
for convalescence under Diagnostic Code 5055.  This temporary 
total evaluation ended March 1, 2008.

A VA examiner told the Veteran in January 2007 that he needed 
a job which required less manual labor due to the risk of 
wearing out his prosthesis.

A September 2007 letter from Aetna indicates that the Veteran 
was totally disabled from his occupation at Kraft Foods.  
Kraft Foods indicated in December 2007 that the Veteran was 
currently not working and was receiving long-term disability.  
It was noted that his position at Kraft Foods was Blender 
Operator.

A December 2007 Physical Residual Functional Capacity 
Assessment completed in connection with the Veteran's claim 
for Social Security Disability benefits indicated that the 
Veteran could occasionally lift 20 pounds and frequently lift 
10 pounds.  It was noted that the Veteran could stand, walk 
or sit with normal breaks for a total of about 6 hours in an 
8-hour workday.  It was noted that the Veteran was limited to 
light work.  The assessment from the Social Security 
Administration (SSA) was that the Veteran had some work-
related restrictions, but the restrictions did not prevent 
the Veteran from performing all types of work.  It was noted 
that the Veteran had worked previously as a cashier, and the 
SSA determined that the Veteran was able to do that type of 
work as it was described in the national economy.

A VA examiner noted in January 2008 that the Veteran's job as 
a blender operator required heavy lifting and he was no 
longer able to lift heavy objects.  It was noted that the 
Veteran's orthopedic surgeon had put him on permanent light 
duty, and so he could no longer work as a blender operator.

An April 2008 letter from the Veteran's former employer was 
to the effect that the Veteran had permanent restrictions 
from his knee surgery.  The company did not provide light 
duty for personal injuries and illnesses.  It was noted that 
the facility was wet, humid, and not suitable for ambulatory 
devices such as canes and crutches.

Another VA treatment note from June 2008 shows that the 
Veteran was cleared for light activity.  In July 2008, the 
Veteran told a VA examiner that he had changed his job due to 
his physical restrictions.  A VA examiner observed in 
October 2008 that the Veteran's previous job as a mixer at 
Kraft Foods was interfered with due to his knee disorder.

During his March 2009 hearing before the undersigned 
Veteran's Law Judge, the Veteran said that a doctor 
recommended that he not go back to his job as a blender 
operator because he was lifting 50 pound bags all day long.  
He said that working on an uneven platform was not good for 
his knee.  He reported that he was currently working for a 
retail company.  He worked approximately 45 hours per week.  
He said he was a manager-in-training, and he was on his feet 
frequently.  He wore a knee brace to ease some of his pain.  
He said he was told that if he had knee surgery again, he 
would be taken out of the management training program.

As noted previously, the probative question in TDIU claims is 
whether service-connected disabilities preclude a claimant 
from engaging in substantially gainful employment (i.e., work 
that is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The medical evidence for the time period in question 
does not suggest that the Veteran is unemployable as a result 
of his service connected disability.  Although the evidence 
clearly shows that the Veteran is not capable of returning to 
his previous job as a blender operator due to his left knee 
disorder, the evidence does not show that the Veteran is 
precluded from engaging in any substantially gainful 
employment.  In this matter, the Board finds the 
December 2007 SSA report and the Veteran's March 2009 
testimony persuasive.  The SSA report indicates that the 
Veteran is capable of sedentary employment, and the Veteran 
testified in March 2009 that he currently works 45 hours per 
week in a management training program.  

Other VA treatment records indicate that the Veteran has been 
placed in a light duty status.  However, being in a light 
duty status does not mean that an individual is precluded 
from gainful employment.  It merely excludes jobs which 
require heavy labor.  As the Veteran has worked previously as 
a cashier, it appears that he is capable of employment which 
does not require heavy labor or lifting.

As the Veteran is capable of sedentary employment and 
currently works 45 hours per week, the Board concludes that 
the preponderance of the evidence is against the claim that 
the veteran is unemployable due to his service-connected 
disability, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

An evaluation of 60 percent, but no higher, for service-
connected traumatic arthritis, left knee, status anterior 
cruciate ligament reconstruction, status post total knee 
arthroplasty is allowed, subject to the criteria governing 
the award of monetary benefits.

A total disability rating based on individual unemployability  
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


